NO. 12-04-00044-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


NEIMAN BOONE,                                            §     APPEAL FROM THE 188TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     GREGG COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of the offense of aggravated robbery.  We have received the trial
court’s certification showing that Appellant waived his right to appeal.  See Tex. R. App. P.
25.2(c)(3)(B).  The certification is signed by Appellant and his counsel.  Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered November 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)